                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

BEN AFSHARI,                                )
                                            )
      Plaintiff,                            )        No. 5:18-CV-209-REW
                                            )
v.                                          )
                                            )             JUDGMENT
COPPER JOHN CORPORATION,                    )
                                            )
      Defendant.                            )

                                     *** *** *** ***

      In accordance with its Opinion and Order granting DE #19, the Court hereby ORDERS

and ADJUDGES as follows:

      (1) The Court enters JUDGMENT in favor of Defendant, and against Plaintiff, on all

          claims;

      (2) The Court DISMISSES all of Plaintiff’s claims WITH PREJUDICE;

      (3) The Court DENIES AS MOOT DE #10; and

      (4) The Court STRIKES this matter from the active docket.

      This the 24th day of January, 2019.
